



    
Exhibit 10.3


Restricted Shares Award (Director)
Cliff Vesting
Award Date: ____________20__


RELIANT BANCORP, INC.
RESTRICTED SHARES AWARD AGREEMENT


THIS RESTRICTED SHARES AWARD AGREEMENT (this “Agreement”), dated as of ________,
20__ (the “Award Date”), is made by and between Reliant Bancorp, Inc., a
Tennessee corporation (“Company”), and __________________________ (“Grantee”).


RECITALS


WHEREAS, Company has adopted the Commerce Union Bancshares, Inc. 2015 Equity
Incentive Plan, as amended (the “Plan”), pursuant to which Company may grant
restricted shares awards; and


WHEREAS, Company desires to grant to Grantee, in consideration for Grantee’s
service on the board of directors of Company and/or Reliant Bank, the wholly
owned bank subsidiary of Company (“Bank”), and Grantee desires to accept, the
number of shares of restricted shares provided for herein.


NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:


Section 1. Incorporation of Plan; Capitalized Terms. The provisions of the Plan
are hereby incorporated herein by reference. Except as otherwise expressly set
forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan. The Committee shall
have the final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations thereunder and hereunder, and its
decision shall be binding and conclusive upon Grantee and Grantee’s executors,
administrators, personal representatives, heirs, beneficiaries, and assigns in
respect of any questions arising under the Plan or this Agreement. In the event
of a discrepancy between the Plan and this Agreement, the provisions of the Plan
shall control.


Section 2. Grant of Restricted Shares Award. Pursuant to the Plan, Company
hereby issues to Grantee on the Award Date a Restricted Share Award (the
“Award”) of _____________ whole shares (the “Restricted Shares”) of common
stock, $1.00 par value, of Company (the “Company Stock”) on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan in
consideration of the services to be rendered by Grantee to Company and/or its
Affiliates.


Section 3. Terms and Conditions of Award. The grant of Restricted Shares
provided for in Section 2 hereof shall be subject to the following terms,
conditions, and restrictions:


(a)Ownership of Shares. Subject to the restrictions set forth in the Plan and
this Agreement, Grantee shall possess all incidents of ownership of the
Restricted Shares granted hereunder, including without limitation (i) the right
to vote such Restricted Shares and (ii) subject to Section 3(b) hereof, the
right to receive dividends with respect to such Restricted Shares (but only to
the extent declared and paid by Company, in its sole discretion, to holders of
Company Stock); provided, however, that any such dividends shall be treated, to
the extent required by applicable law, as additional compensation for tax
purposes if paid with respect to the Restricted Shares.


(b)Dividends. Any dividends with respect to the Restricted Shares (whether such
dividends are paid in cash, stock, or other property) (i) shall be subject to
the same restrictions (including the risk of forfeiture) as the Restricted
Shares with regard to which they are paid; (ii) may be held by Company for
Grantee prior to vesting; and (iii) if so held by Company, shall be paid or
otherwise released to Grantee, without interest, promptly after the vesting of
the Restricted Shares with regard to which they were paid. If dividends are
released to Grantee prior to the vesting of the Restricted Shares with regard to
which they were paid, and such Restricted Shares fail to vest and are forfeited
for any reason, Grantee shall return or repay such dividends to Company, without
interest, promptly following the forfeiture event.




1

--------------------------------------------------------------------------------





(c)Restrictions. Neither the Restricted Shares nor any interest therein may be
sold, assigned, transferred, pledged, hypothecated, or otherwise encumbered or
disposed of, except by will or the laws of descent and distribution, during the
period prior to the date on which the Restricted Shares vest and the
restrictions thereon are removed. Any attempt to encumber or dispose of any of
the Restricted Shares in contravention of the above restriction shall be null
and void and without effect and shall result in forfeiture of the Restricted
Shares.


(d)Book Entry Form. Company shall issue the Restricted Shares in book entry
form, registered in the name of Grantee, with restrictive notations referring to
the terms, conditions, and restrictions applicable to the Award.


(e)Lapse of Restrictions. All of the Restricted Shares awarded hereunder shall
vest on the first anniversary of the Award Date, at which time all restrictions
relating to the Restricted Shares shall lapse. Upon the lapse of restrictions
relating to the Restricted Shares, Company shall remove the restrictive
notations on any of the Restricted Shares issued in book entry form.


(f)Forfeiture of Restricted Shares. Notwithstanding Section 3(e) hereof, but
subject to Section 3(g) below, in the event of a Termination of Service (as
defined below) prior to the time the Restricted Shares vest and the restrictions
associated therewith lapse in accordance with Section 3(e) hereof, the
Restricted Shares shall be automatically forfeited by Grantee as of the date of
such Termination of Service. Any Restricted Shares forfeited pursuant to this
Agreement shall be transferred to, and reacquired by, Company without payment of
any consideration by Company, and neither Grantee nor any of Grantee’s
executors, administrators, personal representatives, heirs, beneficiaries, or
assigns shall thereafter have any further rights or interest in such Restricted
Shares. As used in this Agreement, the term “Termination of Service” shall mean
the termination of both (i) Grantee’s continuous service on the board of
directors of Company, if Grantee is a member of the board of directors of
Company, and (ii) Grantee’s continuous service on the board of directors of
Bank, if Grantee is a member of the board of directors of Bank, in each case for
any reason other than the death or Disability of Grantee.


(g)Accelerated Vesting. Notwithstanding Section 3(e) hereof, in the event of the
termination of both (i) Grantee’s continuous service on the board of directors
of Company, if Grantee is a member of the board of directors of Company, and
(ii) Grantee’s continuous service on the board of directors of Bank, if Grantee
is a member of the board of directors of Bank, as a result of the death or
Disability of Grantee and prior to the time the Restricted Shares vest and the
restrictions associated therewith lapse, the Restricted Shares shall fully vest
and all restrictions thereon shall be removed or lapse as of the date of such
termination.


(h)Corporate Transactions. The following provisions shall apply to the corporate
transactions described herein: (i) in the event of a proposed dissolution or
liquidation of Company, the Award will terminate and be forfeited immediately
prior to the consummation of such proposed transaction, unless otherwise
provided by the Committee, and (ii) in the event of a Change in Control of
Company (as defined in the Plan) subsequent to the Award Date, the Award shall
be assumed or substituted with an equivalent award by any successor entity, or a
parent or subsidiary of such successor entity; provided, however, that the
Committee may determine, in the exercise of its sole discretion, that, in lieu
of such assumption or substitution, the Award shall fully vest and be
non-forfeitable and that any conditions or restrictions on the Award shall
lapse, as to all or any part of the Award, including Restricted Shares as to
which the Award would not otherwise be non-forfeitable.


(i)Tax Liability and Withholding. Grantee shall be required to pay to Company,
and Company shall have the right to deduct from any compensation paid to
Grantee, the amount of any required withholding taxes in respect of the
Restricted Shares and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit Grantee to satisfy any federal, state, or local tax
withholding by any of the following means, or by a combination of such means:
(A) tendering a cash payment; (B) authoring Company to withhold shares of
Company Stock from the shares of Company Stock otherwise issuable or deliverable
to Grantee as a result of the vesting of the Restricted Shares, provided that no
shares of Company Stock with a value exceeding the minimum amount of tax
required to be withhold by law shall be withheld; and/or (C) delivering to
Company previously owned and unencumbered shares of Company Stock.


(j)Section 83(b) Election. Grantee hereby acknowledges that Grantee may file an
election pursuant to Section 83(b) of the Code to be taxed currently on the Fair
Market Value of the Restricted Shares (less the purchase price paid for the
Restricted Shares, if any), provided that such election must be filed with the
Internal Revenue Service no later than 30 days after the Award Date. This time
period cannot be extended. Grantee acknowledges that timely filing of a
Section 83(b) election is Grantee’s sole responsibility. Grantee will seek the
advice of Grantee’s own tax advisors as to the advisability of making such a
Section 83(b) election, the potential consequences of making such


2

--------------------------------------------------------------------------------





an election, the requirements for making such an election, and the other tax
consequences of the Award under federal, state, and any other laws that may be
applicable. Company and its Affiliates, and each of their respective agents,
have not and will not provide any tax advice to Grantee. If Grantee elects to
make a Section 83(b) election, Grantee shall promptly provide Company with a
copy of the executed Section 83(b) election and evidence satisfactory to Company
of the filing of the executed Section 83(b) election with the Internal Revenue
Service.


(k)Clawback. Any shares of Company Stock awarded to Grantee in settlement of
this Award shall be subject to clawback to the extent required by law,
government regulation, or national stock exchange listing requirements (or any
policy adopted by Company pursuant to any such law, government regulation, or
national stock exchange listing requirements). In addition, if Company is
required to prepare an accounting restatement due to the material noncompliance
of Company with any financial reporting requirement under applicable securities
laws, the Committee, in its sole discretion, may require Grantee to surrender a
portion or all of the shares of Company Stock received in settlement of this
Award.


(l)Excess Parachute Payment Limitation. Notwithstanding any other provision of
this Agreement, if the sum of the value of the vesting of the Award and payments
to Grantee described in this Agreement and in any other agreement, program, or
plan between Company or any of its Affiliates and Grantee attributable to the
same Change in Control constitute “excess parachute payments,” as defined in
Section 280G(b)(1) of the Code, then Company shall reduce the amounts otherwise
payable to Grantee under this Agreement so that Grantee’s total “parachute
payment,” as defined in Section 280G(b)(2)(A) of the Code, under this Agreement
and any other agreements, programs, or plans shall be $1,000 less than the
amount that would be an “excess parachute payment.”


Section 4. Acceptance. By Grantee’s signature on this Agreement, Grantee accepts
the Award set out in this Agreement and irrevocably agrees, on behalf of Grantee
and Grantee’s executors, administrators, personal representatives, heirs,
beneficiaries, and assigns, to the terms and conditions of this Agreement and
the Plan and acknowledges that Grantee has received, read, and understands the
provisions of the Plan. By entering into this Agreement and accepting the Award,
Grantee acknowledges that: (a) Grantee’s participation in the Plan is voluntary;
(b) the value of the Award is an extraordinary item that is outside the scope of
any employment contract with Grantee; (c) the Award is not part of normal or
expected compensation for any purposes, including without limitation for
purposes of calculating any benefits, severance, resignation, termination,
redundancy, or end of service payments, bonuses, long-service awards, pension or
retirement benefits, or similar payments, and Grantee will not be entitled to
compensation or damages as a consequence of Grantee’s forfeiture of any unvested
portion of the Award as a result of a Termination of Service; and (d) in the
event Grantee is not a direct employee of Company or any Affiliate of Company,
the grant of the Award will not be interpreted to form an employment
relationship or contract between Grantee and Company or any Affiliate thereof.
Company will be under no obligation whatsoever to advise Grantee of the
existence, maturity, or termination of any of Grantee’s rights hereunder, and
Grantee shall be responsible for familiarizing himself or herself with all
matters contained herein and in the Plan which may affect any of Grantee’s
rights or privileges hereunder.


Section 5. Miscellaneous.


(a)Notices. Any and all notices and other communications provided for herein
shall be given in writing. Any such notice or other communication provided to
Company shall be delivered personally to the chief executive officer or chief
financial officer of Company or sent by registered or certified United States
mail, postage prepaid, addressed to both the chief executive officer and the
chief financial officer of Company at the principal office of Company. Any such
notice or other communication provided to Grantee shall be delivered personally
to Grantee or sent by registered or certified United States mail, postage
prepaid, to Grantee’s address appearing on the books and records of Company.


(b)No Right to Continued Service. Nothing in the Plan or in this Agreement shall
confer upon Grantee any right to continue in the service of Company or any
Affiliate thereof, as a director or otherwise, or shall interfere with or
restrict in any way the right of Company or any Affiliate thereof, which right
is hereby expressly reserved, to remove, terminate, or discharge Grantee at any
time for any reason whatsoever, with or without Cause and with or without
advance notice.


(c)Compliance with Law. The issuance and transfer of shares of Company Stock in
connection with this Award shall be subject to compliance by Company and Grantee
with all applicable requirements of federal and state securities laws and with
all applicable requirements of any national stock exchange on which the Company
Stock may be listed. No shares of Company Stock shall, in connection with this
Award, be issued or transferred unless and


3

--------------------------------------------------------------------------------





until any then applicable requirements of state and federal laws and regulatory
agencies have been fully complied with to the satisfaction of Company and its
counsel.


(d)Regulatory Requirements. Notwithstanding anything in the Plan or this
Agreement to the contrary, to the extent that the Board of Governors of the
Federal Reserve System, the Tennessee Department of Financial Institutions, or
any other bank or bank holding company regulatory agency or authority determines
that any change to the Plan and/or this Agreement is required, necessary,
advisable, or appropriate to improve the risk sensitivity of the Award, then
this Agreement shall be automatically amended to incorporate such change,
without further action of Grantee. In such event, the Company shall provide
Grantee with notice thereof.


(e)Adverse Tax Consequences. Notwithstanding anything contained in the Plan or
this Agreement to the contrary, to the extent that either the Committee or the
United States government (including, without limitation, any agency thereof)
determines that the Award granted to Grantee pursuant to this Agreement is
prohibited or substantially restricted by, or subjects Company to any adverse
tax consequences that Company is not otherwise subject to on the Award Date
because of, any current or future United States law, rule, regulation, or other
authority, then this Agreement shall automatically terminate effective as of the
Award Date and the Award shall automatically be cancelled as of the Award Date
without further action on the part of Company or Grantee and without any
compensation to Grantee for such termination and cancellation. The Company shall
provide notice to Grantee of any such termination and cancellation.


(f)Section 409A. The intent of the parties is that benefits under this Agreement
will be exempt from the provisions of Section 409A of the Code, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be limited and construed in accordance with such intent. In no
event whatsoever shall Company be liable for any additional tax, interest, or
penalties that may be imposed on Grantee by Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code.


(g)Imposition of Other Requirements. If Grantee relocates to another country
after the Award Date, Company reserves the right to impose other requirements on
Grantee’s participation in the Plan, to the extent Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


(h)Successors. Company may assign any of its rights and/or delegate any of its
obligations under this Agreement without the consent of or notice to Grantee.
Except as otherwise expressly permitted by the Plan or this Agreement, Grantee
may not assign any of Grantee’s rights and/or delegate any of Grantee’s
obligations under this Agreement without the prior written consent of Company.
The terms of this Agreement shall be binding upon and inure to the benefit of
Company, its successors and assigns, and Grantee and the executors,
administrators, personal representatives, heirs, beneficiaries, and assigns of
Grantee.


(i)Invalid Provision. The invalidity or unenforceability of any particular
provision of the Plan or this Agreement shall not affect the other provisions
thereof or hereof, and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision had been omitted.


(j)No Waiver. The failure of Company to enforce any provision of this Agreement
at any time shall in no way constitute a waiver of such provision or of any
other provision hereof.


(k)Entire Agreement. This Agreement constitutes the entire agreement between
Grantee and Company and supersedes and cancels any other agreement,
representation, or communication, whether oral or in writing, between the
parties hereto relating to the subject matter hereof, provided that this
Agreement shall be at all times subject to the Plan.


(l)Amendment. The Board, in its sole discretion, may hereafter amend the terms
of this Agreement, and thus the Award, provided that any amendment which would
materially and adversely impair the rights of Grantee shall require the consent
of Grantee. No such amendment shall be valid unless in writing.


(m)Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed and determined in accordance with the statutory
laws and procedural provisions of the State of Tennessee, including such state’s
law of privilege, without giving effect to its conflict of law principles.




4

--------------------------------------------------------------------------------





(n)Headings. The headings and captions contained in this Agreement are provided
for convenience only and are not to serve as a basis for interpretation or
construction and shall not constitute a part of this Agreement.


(o)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. A signed copy of this Agreement delivered by facsimile,
e-mail, or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.


(p)Discretionary Nature of Plan. The Plan is discretionary and may, subject to
the terms of the Plan, be amended, modified, or terminated by Company at any
time, in its discretion. The grant of the Award in this Agreement does not
create any contractual or other right to receive other awards of Restricted
Shares, qualified or non-qualified stock options, or other types of equity or
cash awards in the future. Future awards or grants, if any, will be at the sole
discretion of Company. Any amendment, modification, or termination of the Plan
shall not constitute a change of, or impair the terms and conditions of,
Grantee’s service to Company or any of its Affiliates.




(Signature Page Follows)




5

--------------------------------------------------------------------------------





By Grantee’s signature and the signature of Company’s representative below, this
Agreement shall be deemed to have been executed and delivered by the parties
hereto as of the Award Date set forth on the first page of this Agreement.


RELIANT BANCORP, INC.                 GRANTEE






By:
_________________________________        ____________________________________
Print name: ___________________________        Print name:
__________________________
Print title: ____________________________








6